Citation Nr: 1046208	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  06-38 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter, and her son-in-law




ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION


The Veteran served on active duty from December 1943 to February 
1946.  He died in November 2004.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in St. 
Petersburg, Florida that denied the appellant's claim of 
entitlement to service connection for the cause of the Veteran's 
death.

In May 2008, the appellant, the daughter of the appellant and the 
Veteran, and their son-in-law testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of the 
proceeding has been associated with the claims file.

In July 2008, the Board remanded this matter for further 
development, and this matter is now returned to the Board for 
further appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The Veteran died in November 2004, and the death certificate 
lists cardiopulmonary arrest and acute leukemia as the causes of 
the Veteran's death.  The appellant, his widow, essentially 
contends that the Veteran's leukemia was caused by ionizing 
radiation exposure while he served in Hiroshima and/or Nagasaki, 
Japan sometime between August 1945 and January 1946.

As an initial matter, the Board acknowledges that "all forms of 
leukemia" constitute "radiogenic diseases" for purposes of the 
presumptive service connection provisions of 38 C.F.R. § 3.311.

By way of background, the Board notes that the Veteran's service 
treatment records and personnel records are fire-related.  See 
NPRC Responses, May 2005 and November 2005.  An August 2005 NA 
Form 13055 from the appellant identifies the Veteran's units in 
service as the 1639th Engineering Utilities Detachment, the 577th 
Composite Service Company, and the Headquarters Company, 8th 
Army.  A June 2007 letter from the Defense Threat Reduction 
Agency (DTRA) reflects that morning reports from the Headquarters 
Company, 8th Army, reflect that the Veteran debarked from the USS 
TRYON at Yokohama, Japan on September 10, 1945 (noted as 400 to 
550 miles from Hiroshima and Nagasaki); that on October 2, 1945, 
he was transferred to the 557th Composite Service Company at 
Yokohama; that from January 7-14, 1946, he was on temporary duty 
in Kyoto (noted as 215 to 365 miles from Hiroshima and Nagasaki); 
and that on January 18, 1946, the Veteran was transferred to the 
4th Replacement Depot at Tokyo for return to the United States.

In July 2008, the Board remanded this matter so that the RO would 
request from the National Personnel Records Center (NPRC) and any 
other appropriate agency copies of any operational reports, to 
include unit histories, operational orders, movement orders, maps 
and graphics, and commander and staff officer journals relating 
to the Veteran's service in Japan between August 1945 and January 
1946.  Based thereon, in August 2008, the RO sent requests for 
these records to the NPRC and to the United States Army Human 
Resources Command.  Again, in October 2008, the NPRC responded 
that the records were fire related.  A follow-up request was sent 
by the RO to the Army Human Resources Command in December 2008.  
By November 2009, no response had been received from the Army 
Human Resources Command, and the RO prepared a formal finding of 
unavailability and associated it with the claims file.  
Subsequently, in January 2010, the RO issued a Supplemental 
Statement of the Case (SSOC), and this matter was subsequently 
returned to the Board.

With regard to VA's duty to assist, the Board notes that 
38 C.F.R. § 3.159(c)(2) provides that "VA will make as many 
requests as are necessary to obtain relevant records from a 
federal department or agency," and that "cases in which VA may 
conclude that no further efforts are required include those in 
which the federal department or agency advises VA that the 
requested records do not exist."  As noted above, no response 
has been received from the Army Human Resources Command in 
response to the RO's requests for operational reports relating to 
the Veteran's service in Japan.  In light of VA's duty to assist, 
unfortunately, another remand is necessary so that the RO may 
obtain a response from the Army Human Resources Command regarding 
the requested records.  38 C.F.R. § 3.159(c)(2) (2010); see also 
Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure 
compliance with Board remand order).

The Board further notes that the appellant's representative 
requested at the May 2008 Board hearing, in his September 2010 
statement, and again in his October 2010 post-remand brief that 
the RO request copies of operational reports relating to the 
Veteran's service in Japan from the National Archives.  In light 
of the fact that the Veteran's records are fire-related, one of 
the causes of his death per the Veteran's death certificate was 
leukemia, a presumptive disease under 38 C.F.R. § 3.311, and the 
fact that this case is already being remanded for further 
development to attempt to procure these particular records, the 
Board finds that the RO should also request the operational 
reports and any other relevant records from the National 
Archives.

As a final matter, the Board acknowledges that in its prior July 
2008 remand, the Board asked that the RO ensure that the VCAA 
notice provided to the appellant was in compliance with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  In that regard, the Board 
notes that the appellant was provided with a VCAA notice in April 
2005, and that such notice satisfies the requirements set forth 
in Hupp, such that there is no defect in the notice provided to 
the appellant.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AMC should send follow-up requests to 
the U.S. Army Human Resources Command until a 
response is received for copies of any 
available operational reports relating to the 
Veteran's service in Japan for the period 
from August 1, 1945 to January 31, 1946, to 
include unit histories, operational orders, 
movement orders, maps and graphics, and 
commanders and staff journals for the 
Headquarters Company, 8th Army, the 557th 
Composite Service Company, and also the 
1639th Engineering Utilities Detachment.  If 
the requested records are found to be 
unavailable, please include a copy of the 
negative response received from the U.S. Army 
Human Resources Command in the claims file.



2.  The AMC should also contact the National 
Archives and request copies of any available 
operational reports relating to the Veteran's 
service in Japan for the period from August 
1, 1945 to January 31, 1946, to include unit 
histories, operational orders, movement 
orders, maps and graphics, and commanders and 
staff journals for the Headquarters Company, 
8th Army, the 557th Composite Service 
Company, and also the 1639th Engineering 
Utilities Detachment.  If the requested 
records are found to be unavailable, please 
note such in the claims file.

3.  After completing the above development 
and undertaking any other development deemed 
appropriate, the AMC should re-adjudicate the 
claim on appeal.  If the benefit sought is 
not granted, the appellant and her 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) and 
afforded an opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



